Exhibit 10.2
 
CORPORATE INTEGRITY AGREEMENT
BETWEEN THE
OFFICE OF INSPECTOR GENERAL
OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES
AND HILL-ROM HOLDINGS, INC.

 
I.      PREAMBLE
 
Hill-Rom Holdings, Inc. (Hill-Rom) hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance with the
statutes, regulations, and written directives of Medicare, Medicaid, and all
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
(Federal health care program requirements). Contemporaneously with this CIA,
Hill-Rom is entering into a Settlement Agreement with the United States. This
CIA shall apply only to the U.S. operations of Hill-Rom that are subject to U.S.
Federal health care program requirements.
 
Prior to the Effective Date of this CIA (as defined below), Hill-Rom established
a voluntary compliance program (the Compliance Program). Hill-Rom’s Compliance
Program includes a Chief Compliance Officer who will report directly to the
Board of Directors and the Chief Executive Officer. The Compliance Program also
includes a Code of Conduct. Hill-Rom shall continue its Compliance Program
throughout the term of this CIA and shall do so in accordance with the terms set
forth below. Hill-Rom may modify its Compliance Program as appropriate, but, at
a minimum, Hill-Rom shall ensure that during the term of this CIA, it shall
comply with the obligations set forth herein.
 
II.    TERM AND SCOPE OF THE CIA
 
A. The period of the compliance obligations assumed by Hill-Rom under this CIA
shall be five years from the effective date of this CIA. The “Effective Date”
shall October 1, 2011 or the date on which the final signatory of this CIA
executes this CIA, whichever is later. Each one-year period, beginning with the
one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”
 
 
1

--------------------------------------------------------------------------------

 
 
B.     Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Hill-Rom’s final annual report; or (2) any additional materials
submitted by Hill-Rom pursuant to OIG’s request, whichever is later.
 
C.    The scope of this CIA shall be governed by the following definitions:
 
1.     “Covered Persons” includes: 
 

 
a. all owners of Hill-Rom who are natural persons (other than shareholders who:
(1) have an ownership interest of less than 5% and (2) acquired the ownership
interest through public trading);   
 
b. all directors of Hill-Rom;   
 
c. all officers and employees of Hill-Rom or any of its subsidiaries who perform
functions related to the sale, marketing, billing, or coding of items or
services reimbursable by Federal health care programs;   
 
d. all contractors, subcontractors, agents, and other persons who, on behalf of
Hill-Rom or any of its subsidiaries, perform functions related to the sale,
marketing, billing or coding of items or services reimbursable by Federal health
care programs, excluding vendors whose primary connection with Hill-Rom is
selling or otherwise providing medical supplies or equipment to Hill-Rom and who
do not bill the Federal health care programs for such medical supplies or
equipment.

 
Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents on behalf of Hill-Rom or any of
its subsidiaries, and other persons who are not reasonably expected to work more
than 160 hours per year, except that any such individuals shall become “Covered
Persons” at the point when they work more than 160 hours during the calendar
year.
 
2.     “Relevant Covered Persons” includes Covered Persons who are involved with
the functions of preparing claims that Hill-Rom submits to Federal health care
programs for Group 2 and Group 3 pressure reducing support surfaces, or
collecting medical record documentation to support claims that Hill-Rom submits
to Federal health care programs for Group 2 and Group 3 pressure reducing
support surfaces.
 
 
2

--------------------------------------------------------------------------------

 
 
III.    CORPORATE INTEGRITY OBLIGATIONS
 
Hill-Rom shall establish and maintain a Compliance Program throughout the term
of the CIA that includes the following elements:
 
A.    Compliance Officers and Committee
 
1. Compliance Officer. Prior to the Effective Date, Hill-Rom appointed a Chief
Compliance Officer and Hill-Rom shall maintain a Chief Compliance Officer for
the term of the CIA. The Chief Compliance Officer shall be responsible for
developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with all
applicable Federal health care program requirements. The Chief Compliance
Officer shall be a member of senior management of Hill-Rom, shall report
directly to the Chief Executive Officer of Hill-Rom, shall make periodic (at
least quarterly) reports regarding compliance matters directly to the Board of
Directors or a committee of Hill-Rom’s Board of Directors, and shall be
authorized to report on such matters to the Board of Directors or a such a
committee at any time. The Chief Compliance Officer shall not be or be
subordinate to the General Counsel or Chief Financial Officer. The Compliance
Officer shall be responsible for monitoring the day-to-day compliance activities
engaged in by Hill-Rom as well as for any reporting obligations created under
this CIA. Any noncompliance job responsibilities of the Chief Compliance Officer
shall be limited and must not interfere with the Chief Compliance Officer’s
ability to perform the duties outlined in this CIA.
 
Hill-Rom shall report to OIG, in writing, any change in the identity of the
Chief Compliance Officer, or any actions or changes that would affect the
Compliance Officer’s ability to perform the duties necessary to meet the
obligations in this CIA, within five days after such a change.
 
2. Compliance Committee. Within 90 days after the Effective Date, Hill-Rom shall
appoint a Compliance Committee. The Compliance Committee shall, at a minimum,
include the Chief Compliance Officer, a non-employee member of the Board of
Directors, other members of the Hill-Rom senior management that are necessary to
meet the requirements of this CIA (e.g., senior executives of relevant
departments, such as billing, clinical, human resources, audit, and operations).
The Chief Compliance Officer shall chair the Compliance Committee and the
Committee shall support the Chief Compliance Officer in fulfilling his/her
responsibilities under this agreement (e.g., shall assist in the analysis of
Hill-Rom’s risk areas and shall oversee monitoring of internal and external
audits and investigations). The Compliance Committee shall meet at least
quarterly.
 
 
3

--------------------------------------------------------------------------------

 
 
Hill-Rom shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.
 
3.     Board of Directors Compliance Obligations. A committee of the Board of
Directors (“Board Compliance Committee”) shall be responsible for the review and
oversight of matters related to compliance with Federal health care program
requirements and the obligations of this CIA.
 
The Board Compliance Committee shall, at a minimum, be responsible for the
following:
 
a.    
meeting at least quarterly to review and oversee Hill-Rom's Compliance Program,
including but not limited to the performance of the Chief Compliance Officer and
Compliance Committee;

 
b.    
ensuring that Hill-Rom adopts and implements policies, procedures, and practices
designed to ensure compliance with the requirements set forth in this CIA and
Federal health care program requirements; and

 
c.    
for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Board Compliance Committee summarizing its review and oversight of
Hill-Rom’s compliance with all applicable Federal health care program
requirements and the obligations of this CIA.

 
 
4

--------------------------------------------------------------------------------

 
 
At minimum, the resolution shall include the following language:
 
“The Board Compliance Committee of the Board of Directors has made a reasonable
inquiry into the operations of Hill-Rom’s Compliance Program including the
performance of the Chief Compliance Officer and the Compliance Committee. Based
on its inquiry and review, the Board Compliance Committee has concluded that, to
the best of its knowledge, Hill-Rom has implemented an effective Compliance
Program to meet all applicable Federal health care program requirements and the
obligations of the CIA.”
 
If the Board Compliance Committee is unable to provide such a conclusion in the
resolution, the Board Compliance Committee shall include in the resolution a
written explanation of the reasons why it is unable to provide the conclusion
and the steps it is taking to assure implementation an effective Compliance
Program at Hill-Rom.
 
Hill-Rom shall report to OIG, in writing, any changes in the composition of the
Board Compliance Committee, or any actions or changes that would affect the
Board’s ability to perform the duties necessary to meet the obligations in this
CIA, within 15 days after such a change.
 
B.    Written Standards
 
1.     Code of Conduct. Prior to the Effective Date, Hill-Rom developed and
implemented a written Code of Conduct. Within 120 days after the Effective Date,
Hill-Rom shall distribute its written Code of Conduct to all Covered Persons and
shall make the promotion of, and adherence to, the Code of Conduct an element in
evaluating the performance of all Covered Persons. The Code of Conduct shall, at
a minimum, set forth:
 
a.    
Hill-Rom’s commitment to full compliance with any and all applicable Federal
health care program requirements, including its commitment to prepare and submit
accurate claims consistent with such requirements;

 
b.    
Hill-Rom’s requirement that all of its Covered Persons shall be expected to
comply with all applicable Federal health care program requirements and with
Hill-Rom’s own Policies and Procedures;

 
 
5

--------------------------------------------------------------------------------

 
 
c.    
the requirement that all of Hill-Rom’s Covered Persons shall be expected to
report to the Chief Compliance Officer, or other appropriate individual
designated by Hill-Rom, suspected violations of any applicable Federal health
care program requirements or of Hill-Rom’s own Policies and Procedures; and

 
d.   
the right of all individuals to use the Disclosure Program described in Section
III.E, and Hill-Rom’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.

 
Within 120 days after the Effective Date, each Covered Person shall certify, in
writing or electronically, that he or she has received, read, understood, and
shall abide by Hill-Rom’s Code of Conduct. New Covered Persons shall receive the
Code of Conduct and shall complete the required certification within 60 days
after becoming a Covered Person or within 120 days after the Effective Date,
whichever is later.
 
Hill-Rom shall periodically review the Code of Conduct to determine if revisions
are appropriate and shall make any necessary revisions based on such review. To
the extent that Hill-Rom makes material revisions to the Code of Conduct, the
revised Code of Conduct shall be distributed within 30 days after any revisions
are finalized. Each Covered Person shall certify, in writing, that he or she has
received, read, understood, and shall abide by the revised Code of Conduct
within 30 days after the distribution of the revised Code of Conduct.
 
2.     Policies and Procedures. Within 120 days after the Effective Date,
Hill-Rom shall implement written Policies and Procedures regarding the operation
of its compliance program, including the compliance program requirements
outlined in this CIA and Hill Rom’s compliance with all applicable Federal
health care program requirements. At a minimum, the Policies and Procedures
shall address:
 
a.    
the subjects relating to the Code of Conduct identified in Section III.B.1;

 
b.    
the proper and accurate preparation and submission of claims to all applicable
Federal health care programs;

 
 
6

--------------------------------------------------------------------------------

 
 
c.    
the proper identification of Ineligible Persons, as defined in Section III.F of
this CIA; and



d.    
the proper procedures for ensuring that documentation exists verifying
continuing medical necessity as required for items or services reimbursable by
Federal health care programs.

 
Within 120 days after the Effective Date, the Policies and Procedures shall be
distributed to all Covered Persons. Appropriate and knowledgeable staff shall be
available to explain the Policies and Procedures.
 
At least annually (and more frequently, if appropriate), Hill-Rom shall assess
and update, as necessary, the Policies and Procedures. Within 60 days after the
effective date of any revisions, any such revised Policies and Procedures shall
be made available to all Covered Persons.
 
C.     Training and Education
 
Hill-Rom has represented that it provides training to its employees on a regular
basis concerning a variety of topics. The training required under this CIA need
not be separate and distinct from the regular training provided by Hill-Rom, but
instead may be integrated fully into such regular training so long as the
training covers the areas specified below.
 
1.      General Training. Within 120 days after the Effective Date, Hill-Rom
shall provide at least one hour of General Training to each Covered Person. This
training, at a minimum, shall explain Hill-Rom’s:
 
a.    
CIA requirements; and

 
b.    
Compliance Program, including the Code of Conduct.

 
New Covered Persons shall receive the General Training described above within 30
days after becoming a Covered Person or within 90 days after the Effective Date,
whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
in each subsequent Reporting Period.
 
 
7

--------------------------------------------------------------------------------

 
 
2.     Specific Training. Within 120 days after the Effective Date, each
Relevant Covered Person shall receive at least three hours of Specific Training
applicable to their specific job functions in addition to the General Training
required above. This Specific Training shall include a discussion of:
 
a.    
the Federal health care program reimbursement statutes, regulations, program
directives and requirements regarding the accurate coding and submission of
claims, including butnot limited to:

 
i.      
the Federal health care program requirements regarding the proper use of the KX
modifier;

 
ii.     
policies, procedures, and other requirements described in the “Medicare Program
Integrity Manual” (Publication 100-8) “Items and Services Having Special DME
Review Considerations,” (Chapter 5) with specific emphasis on sections 5.7 – 5.9
describing proper “Documentation in the Patient’s Medical Record; Supplier
Documentation; and Evidence of Medical Necessity” located
at((http://www.cms.gov/manuals/downloads/pim83c05.pdf) on the CMS website; and
in MLN Matters Number: SE1014 – “Medicare Policy Regarding Pressure Reducing
Support Surfaces;”

 
iii.    
guidance provided by Medicare Durable Medical Equipment Regional Carriers
(DMERC) or Durable Medical Equipment Medicare Administrative Contractors (DME
MAC)

 
b.    
the personal obligation of each individual involved in the claims submission
process to ensure that such claims are accurate;

 
 
8

--------------------------------------------------------------------------------

 
 
c.    
the legal sanctions for violations of the Federal health care program
requirements; and

 
 d.    
examples of proper and improper claims submission practices.

 
New Relevant Covered Persons shall receive this training within 60 days after
the beginning of their employment or becoming Relevant Covered Persons, or
within 120 days after the Effective Date, whichever is later.
 
After receiving the initial Specific Training described in this section, each
Relevant Covered Person shall receive at least two hours of Specific Training,
in addition to the General Training, in each subsequent Reporting Period.
 
3.     Board Member Training. Within 90 days after the Effective Date, Hill-Rom
shall provide at least two hours of training to each member of the Board of
Directors, in addition to the General Training. This training shall address the
CIA requirements, the responsibilities of board members, and corporate
governance.
 
New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 90 days after
the Effective Date, whichever is later.
 
4.     Certification. Each individual who is required to attend training shall
certify, in writing, or in electronic form, if applicable, that he or she has
received the required training. The certification shall specify the type of
training received and the date received. The Compliance Officer (or designee)
shall retain the certifications, along with all course materials.
 
5.     Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.
 
6.     Update of Training. Hill-Rom shall review the training annually, and,
where appropriate, update the training to reflect changes in all applicable
Federal health care program requirements, any issues discovered during internal
audits or the Claims Review, and any other relevant information.
 
 
9

--------------------------------------------------------------------------------

 
 
7.     Computer-based Training. Hill-Rom may provide the training required under
this CIA through appropriate computer-based training approaches. If Hill-Rom
chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the individuals receiving such training. In
addition, if Hill-Rom chooses to provide computer-based General or Specific
Training, all applicable requirements to provide a number of “hours” of training
in this Section III.C may be met with respect to computer-based training by
providing the required number of “normative” hours as that term is used in the
computer-based training industry.
 
D.    Review Procedures
 
1.    General Description
 
a.    
Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Hill-Rom shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform the reviews listed in this Section III.D.
The applicable requirements relating to the IRO are outlined in Appendix A to
this CIA, which is incorporated by reference.

 
b.    
Retention of Records. The IRO and Hill-Rom shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Hill-Rom) related to the
reviews.

 
2.    Claims Review. The IRO shall review Hill-Rom’s coding, billing,
documentation, verification of continuing medical necessity and claims
submission to the Medicare program and the reimbursement received for Group 2
and Group 3 support surfaces (Claims Review) and shall prepare a Claims Review
Report, as outlined in Appendix B to this CIA, which is incorporated by
reference.
 
If the Error Rates in the Discovery Sample, as outlined in Appendix B to this
CIA, are less than 5% for the first three Reporting Periods, Hill-Rom may
request, in writing, that the Claims Review be removed from the scope of
Hill-Rom’s obligations under the CIA, or conducted by Hill-Rom in an internal
review, for the fourth and fifth Reporting Periods. Any such modification shall
be granted solely at OIG’s discretion.
 
 
10

--------------------------------------------------------------------------------

 
 
3.     Validation Review. In the event OIG has reason to believe that: (a)
Hill-Rom’s Claims Review fails to conform to the requirements of this CIA; or
(b) the IRO’s findings or Claims Review results are inaccurate, OIG may, at its
sole discretion, conduct its own review to determine whether the Claims Review
complied with the requirements of the CIA and/or the findings or Claims Review
results are inaccurate (Validation Review). Hill-Rom shall pay for the
reasonable cost of any such review performed by OIG or any of its designated
agents. Any Validation Review of Reports submitted as part of Hill-Rom’s final
Annual Report shall be initiated no later than one year after Hill-Rom’s final
submission (as described in Section II) is received by OIG.
 
Prior to initiating a Validation Review, OIG shall notify Hill-Rom of its intent
to do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, Hill-Rom may request a meeting
with OIG to: (a) discuss the results of any Claims Review submissions or
findings; (b) present any additional information to clarify the results of the
Claims Review or to correct the inaccuracy of the Claims; and/or (c) propose
alternatives to the proposed Validation Review. Hill-Rom agrees to provide any
additional information as may be requested by OIG under this Section III.D.3 in
an expedited manner. OIG will attempt in good faith to resolve any Claims Review
issues with Hill-Rom prior to conducting a Validation Review. However, the final
determination as to whether or not to proceed with a Validation Review shall be
made at the sole discretion of OIG.
 
6.      Independence and Objectivity Certification. The IRO shall include in its
report(s) to Hill-Rom a certification or sworn affidavit that it has evaluated
its professional independence and objectivity and has concluded that it is, in
fact, independent and objective.
 
E.     Disclosure Program
 
Hill-Rom has established a disclosure program designed to facilitate
communications relating to compliance with Federal health care programs and
Hill-Rom’s Policies and Procedures (“Disclosure Program”). During the term of
the CIA, Hill Rom shall maintain a Disclosure Program that includes a mechanism
(e.g., a toll-free compliance telephone line) to enable individuals to disclose,
to the Chief Compliance
 
 
11

--------------------------------------------------------------------------------

 
 
Officer or some other person who is not in the disclosing individual’s chain of
command, any identified issues or questions associated with Hill-Rom’s policies,
conduct, practices, or procedures with respect to a Federal health care program
believed by the individual to be a potential violation of criminal, civil, or
administrative law. Hill-Rom shall continue to appropriately publicize the
existence of the disclosure mechanism (e.g., via periodic e-mails to employees
or by posting the information in prominent common areas). To the extent not
already accomplished, Hill-Rom’s Disclosure Program shall incorporate the
elements described in this Section III.E within 90 days after the Effective
Date.
 
The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. Upon receipt of a disclosure,
the Chief Compliance Officer (or designee) shall gather all relevant information
from the disclosing individual. The Chief Compliance Officer (or designee) shall
make a preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice; and (2)
provides an opportunity for taking corrective action, Hill-Rom shall conduct an
internal review of the allegations set forth in the disclosure and ensure that
proper follow-up is conducted.
 
The Chief Compliance Officer (or designee) shall maintain a disclosure log,
which shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews.
 
F.    Ineligible Persons
 
1.    Definitions. For purposes of this CIA:
 
a.    
an “Ineligible Person” shall include an individual or entity who:

 
i.     
is currently excluded, debarred, suspended, orotherwise ineligible to
participate in the Federal health careprograms or in Federal procurement or
nonprocurement programs; or

 
 
12

--------------------------------------------------------------------------------

 
 
ii.    
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.

 
b.   
“Exclusion Lists” include:

 
i.     
the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet athttp://www.oig.hhs.gov); and

 
ii.    
the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet athttp://www.epls.gov).

 
2.     Screening Requirements. Hill-Rom shall ensure that all prospective and
current Covered Persons are not Ineligible Persons, by implementing the
following screening requirements.
 
a.    
Hill-Rom shall screen all prospective Covered Persons against the Exclusion
Lists prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.

 
b.    
Hill-Rom shall screen all Covered Persons against the Exclusion Lists within 120
days after the Effective Date and on an annual basis thereafter.

 
c.    
Hill-Rom shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.

 
Nothing in Section III.F affects Hill-Rom’s responsibility to refrain from (and
liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by excluded persons. Hill-Rom understands that
items or services furnished by excluded persons are not payable by Federal
health care programs and that Hill-Rom may be liable for overpayments and/or
criminal, civil, and administrative sanctions for employing or contracting with
an excluded person regardless of whether Hill-Rom meets the requirements of
Section III.F.
 
 
13

--------------------------------------------------------------------------------

 
 
3. Removal Requirement. If Hill-Rom has actual notice that a Covered Person has
become an Ineligible Person, Hill-Rom shall remove such Covered Person from
responsibility for, or involvement with, Hill-Rom’s business operations related
to the Federal health care programs and shall remove such Covered Person from
any position for which the Covered Person’s compensation or the items or
services furnished, ordered, or prescribed by the Covered Person are paid in
whole or part, directly or indirectly, by Federal health care programs or
otherwise with Federal funds at least until such time as the Covered Person is
reinstated into participation in the Federal health care programs.
 
4. Pending Charges and Proposed Exclusions. If Hill-Rom has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term or during the term of a
physician’s or other practitioner’s medical staff privileges, Hill-Rom shall
take all appropriate actions to ensure that the responsibilities of that Covered
Person have not and shall not adversely affect the quality of care rendered to
any beneficiary, patient, or resident, or any claims submitted to any Federal
health care program.
 
G.     Notification of Government Investigation or Legal Proceedings
 
Within 30 days after discovery, Hill-Rom shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Hill-Rom conducted or brought
by a governmental entity or its agents involving an allegation that Hill-Rom has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Hill-Rom shall also provide written notice to OIG within 30 days after the
resolution of the matter, and shall provide OIG with a description of the
findings and/or results of the investigation or proceedings, if any.
 
H.    Repayment of Overpayments
 
 
14

--------------------------------------------------------------------------------

 
 
1.     Definition of Overpayments. For purposes of this CIA, an “Overpayment”
shall mean the amount of money Hill-Rom has received in excess of the amount due
and payable under any Federal health care program requirements.
 
2.    Repayment of Overpayments
 
a.    
If, at any time, Hill-Rom identifies or learns of any Overpayment, Hill-Rom
shall repay the Overpayment to the appropriate payor (e.g., Medicare Durable
Medical Equipment Regional Carriers (DMERC) or Durable Medical Equipment
Medicare Administrative Contractors (DME MAC)) within 30 days after
identification of the Overpayment and take remedial steps within 60 days after
identification (or such additional time as may be agreed to by the payor) to
correct the problem, including preventing the underlying problem and the
Overpayment from recurring. If not yet quantified, within 30 days after
identification, Hill-Rom shall notify the payor of its efforts to quantify the
Overpayment amount along with a schedule of when such work is expected to be
completed. Notification and repayment to the payor shall be done in accordance
with the payor’s policies.

 
b.    
Notwithstanding the above, notification and repayment of any Overpayment amount
that routinely is reconciled or adjusted pursuant to policies and procedures
established by the payor should be handled in accordance with such policies and
procedures.

 
I.     Reportable Events
 
1.     
Definition of Reportable Event. For purposes of this CIA, a “Reportable Event”
means anything that involves:

 
a.    
a substantial Overpayment;

 
b.    
a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

 
 
15

--------------------------------------------------------------------------------

 
 
c.    
the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.F.1.a; or

 
d.    
the filing of a bankruptcy petition by Hill-Rom.

 
A Reportable Event may be the result of an isolated event or a series of
occurrences.
 
2.      Reporting of Reportable Events. If Hill-Rom determines (after a
reasonable opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Hill-Rom shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.
 
3.      Reportable Events under Section III.I.1.a. For Reportable Events under
Section III.I.1.a, the report to OIG shall be made at the same time as the
repayment to the payor required in Section III.H, and shall include:
 
a.    
a copy of the notification and repayment to the payor required in Section
III.H.2;

 
b.    
a description of the steps taken by Hill-Rom to identify and quantify the
Overpayment;

 
 c.    
a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;

 
d.    
a description of Hill-Rom’s actions taken to correct the Reportable Event; and

 
e.    
any further steps Hill-Rom plans to take to address the Reportable Event and
prevent it from recurring.

 
4.     Reportable Events under Section III.I.1.b and c. For Reportable Events
under Section III.I.1.b and III.I.1.c, the report to OIG shall include:
 
16

--------------------------------------------------------------------------------

 


a.    
a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;

 
b.    
a description of Hill-Rom’s actions taken to correct the Reportable Event;

 
c.    
any further steps Hill-Rom plans to take to address the Reportable Event and
prevent it from recurring; and

 
d.    
if the Reportable Event has resulted in an Overpayment, a description of the
steps taken by Hill-Rom to identify and quantify the Overpayment.

 
5 .   Reportable Events under Section III.I.1.d. For Reportable Events under
Section III.I.1.d, the report to the OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.
 
6.     Reportable Events Involving the Stark Law. Notwithstanding the reporting
requirements outlined above, any Reportable Event that involves only a probable
violation of section 1877 of the Social Security Act, 42 U.S.C. §1395nn (the
Stark Law) should be submitted by Hill-Rom to the Centers for Medicare &
Medicaid Services (CMS) through the self-referral disclosure protocol (SRDP),
with a copy to the OIG. The requirements of Section III.H.2 that require
repayment to the payor of any identified Overpayment within 30 days shall not
apply to any Overpayment that may result from a probable violation of only the
Stark Law that is disclosed to CMS pursuant to the SRDP.
 
IV.        CHANGES TO BUSINESS UNITS OR LOCATIONS
 
A.    Change or Closure of Unit or Location
 
In the event that, after the Effective Date, Hill-Rom changes locations or
closes a business unit or location related to the furnishing of items or
services that may be reimbursed by Federal health care programs, Hill-Rom shall
notify OIG of this fact as soon as possible, but no later than within 30 days
after the date of change or closure of the location.
 
 
17

--------------------------------------------------------------------------------

 
 
B.    Purchase or Establishment of New Unit or Location
 
In the event that, after the Effective Date, Hill-Rom purchases or establishes a
new business unit or location related to the furnishing of items or services
that may be reimbursed by Federal health care programs, Hill-Rom shall notify
OIG no later than 30 days prior to such purchase or the operation of the new
business unit or location. This notification shall include the address of the
new business unit or location, phone number, fax number, the location’s Medicare
and state Medicaid program provider number and/or supplier number(s); and the
name and address of each Medicare and state Medicaid program contractor to which
Hill-Rom currently submits claims. Each new business unit or location and all
Covered Persons at each new business unit or location shall be subject to the
applicable requirements of this CIA.
 
C.     Sale of Unit or Location
 
In the event that, after the Effective Date, Hill-Rom sells any or all of its
business units or locations that are subject to this CIA, Hill-Rom shall notify
OIG of the sale at least 30 days prior to the sale of such business unit or
location. This notification shall include a description of the business unit or
location to be sold, a brief description of the terms of the sale, and the name
and contact information of the prospective purchaser. This CIA shall be binding
on the purchaser of such business unit or location, unless otherwise determined
and agreed to in writing by the OIG.
 
Notwithstanding the foregoing, none of the notification obligations set forth in
Section IV of this CIA shall apply to any of Hill-Rom’s business units or
locations that Hill-Rom’s Post Acute Care Division uses solely as warehouses or
repair facilities.
 
V.          IMPLEMENTATION AND ANNUAL REPORTS
 
A.    Implementation Report
 
Within 180 days after the Effective Date, Hill-Rom shall submit a written report
to OIG summarizing the status of its implementation of the requirements of this
CIA (Implementation Report). The Implementation Report shall, at a minimum,
include:
 
 
18

--------------------------------------------------------------------------------

 
 
1.     the name, address, phone number, and position description of the Chief
Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Chief Compliance Officer may have;
 
2.     the names and positions of the members of the Compliance Committee
required by Section III.A.2;
 
3.     a copy of Hill-Rom’s Code of Conduct required by Section III.B.1;
 
4.    the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG upon
request);
 
5.     a summary of all Policies and Procedures required by Section III.B
(copies of the Policies and Procedures shall be made available to OIG upon
request);
 
6.     the following information regarding each type of training required by
Section III.C:
 
a.    
a description of such training, including a summary of the  topics covered, the
length of sessions, and a schedule of training sessions;

 
b.    
the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.

 
A copy of all training materials and the documentation supporting this
information shall be made available to OIG upon request.
 
7.    a description of the Disclosure Program required by Section III.E;
 
8.    the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; (d) a summary and description of any and all current and prior engagements
and agreements between Hill-Rom and the IRO; and (e) a certification from the
IRO regarding its professional independence and objectivity with respect to
Hill-Rom;
 
 
19

--------------------------------------------------------------------------------

 
 
9.     a description of the process by which Hill-Rom fulfills the requirements
of Section III.F regarding Ineligible Persons;
 
10.   a list of all of Hill-Rom’s locations, other than those Hill-Rom’s Post
Acute Care Division uses as warehouses or repair facilities (including locations
and mailing addresses); the corresponding name under which each location is
doing business; the corresponding phone numbers and fax numbers; each location’s
Medicare and state Medicaid program provider number and/or supplier number(s);
and the name and address of each Medicare and state Medicaid program contractor
to which Hill-Rom currently submits claims;
 
11.   a description of Hill-Rom’s corporate structure, including identification
of any parent and sister companies, subsidiaries, and their respective lines of
business; and
 
12.   the certifications required by Section V.C.
 
B.     Annual Reports
 
Hill-Rom shall submit to OIG annually a report with respect to the status of,
and findings regarding, Hill-Rom’s compliance activities for each of the five
Reporting Periods (Annual Report). Each Annual Report shall include, at a
minimum:
 
1.     any change in the identity, position description, or other noncompliance
job responsibilities of the Chief Compliance Officer and any change in the
membership of the Compliance Committee described in Section III.A.2;
 
2.     the Board Compliance Committee resolution required by Section III.A.3;
 
3.     a summary of any changes or amendments to Hill-Rom’s Code of Conduct
required by Section III.B.1 and the reason for such changes, along with a copy
of the revised Code of Conduct;
 
 
20

--------------------------------------------------------------------------------

 
 
4.     the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be made available to OIG upon
request);
 
5.     a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy);
 
6.    the following information regarding each type of training required by
Section III.C:
 
a.     a description of the initial and annual training, including a summary of
the topics covered, the length of sessions, and a schedule of training sessions;
 
b.    the number of Covered Persons required to complete the initial and annual
training, the percentage of Covered Persons who actually completed the initial
and annual training, and an explanation of any exceptions.
 
A copy of all training materials and the documentation to support this
information shall be made available to OIG upon request.
 
7.      a complete copy of all reports prepared pursuant to Section III.D, along
with a copy of the IRO’s engagement letter;
 
8.     Hill-Rom’s response to the reports prepared pursuant to Section III. D,
along with corrective action plan(s) related to any issues raised by the
reports;
 
9.     a summary and description of any and all current and prior engagements
and agreements between Hill-Rom and the IRO (if different from what was
submitted as part of the Implementation Report);
 
10.   a certification from the IRO regarding its professional independence and
objectivity with respect to Hill-Rom;
 
 
21

--------------------------------------------------------------------------------

 
 
11.    a summary of Reportable Events (as defined in Section III.I) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;
 
12.    a report of the aggregate Overpayments that have been returned to the
Federal health care programs. Overpayment amounts shall be broken down into the
following categories: inpatient Medicare, outpatient Medicare, Medicaid (report
each applicable state separately, if applicable), and other Federal health care
programs. Overpayment amounts that are routinely reconciled or adjusted pursuant
to policies and procedures established by the payor do not need to be included
in this aggregate Overpayment report;
 
13.    a summary of the disclosures in the disclosure log required by Section
III.E that relate to Federal health care programs (the complete disclosure log
shall be made available to OIG upon request);
 
14.    any changes to the process by which Hill-Rom fulfills the requirements of
Section III.F regarding Ineligible Persons;
 
15.    a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.G. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
 
16.    a description of all changes to the most recently provided list of
Hill-Rom’s locations (including addresses) as required by Section V.A.10; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Medicare and state
Medicaid program provider number(s) and/or supplier number(s); and the name and
address of each Medicare and state Medicaid program contractor to which Hill-Rom
currently submits claims; and
 
17.    the certifications required by Section V.C.
 
The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.
 
C.     Certifications
 
 
22

--------------------------------------------------------------------------------

 
 
The Implementation Report and each Annual Report shall include a certification
by the Chief Compliance Officer that:
 
1.      to the best of his or her knowledge, except as otherwise described in
the report, Hill-Rom is in compliance with all of the requirements of this CIA;
 
2.      he or she has reviewed the report and has made reasonable inquiry
regarding its content and believes that the information in the report is
accurate and truthful; and
 
3.      to the best of his or her knowledge, Hill-Rom has complied with its
obligations under the Settlement Agreement: (a) not to resubmit to any Federal
health care program payors any previously denied claims related to the Covered
Conduct addressed in the Settlement Agreement, and not to appeal any such
denials of claims; (b) not to charge to or otherwise seek payment from Federal
or state payors for unallowable costs (as defined in the Settlement Agreement);
and (c) to identify and adjust any past charges or claims for unallowable costs.
 
D.    Designation of Information
 
Hill-Rom shall clearly identify any portions of its submissions that it believes
are trade secrets, or information that is commercial or financial and privileged
or confidential, and therefore potentially exempt from disclosure under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552. Hill-Rom shall refrain from
identifying any information as exempt from disclosure if that information does
not meet the criteria for exemption from disclosure under FOIA.
 
VI.           NOTIFICATIONS AND SUBMISSION OF REPORTS
 
Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:
 
OIG:
Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
 
 
23

--------------------------------------------------------------------------------

 
 
Cohen Building, Room 5527 
330 Independence Avenue, S.W. 
Washington, DC 20201 
Telephone: 202.619.2078 
Facsimile: 202.205.0604 

 
Hill-Rom: 
Daniel J. Dalton 
Chief Compliance Officer 
Hill-Rom 
Two Prudential Plaza, Suite 4100 
180 N. Stetson Avenue 
Chicago, Illinois 60601
 
Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Hill-Rom may be required to provide OIG
with an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), in addition to a paper copy.
 
VII.          OIG INSPECTION, AUDIT, AND REVIEW RIGHTS
 
In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Hill-Rom’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of Hill-Rom’s locations for the
purpose of verifying and evaluating: (a) Hill-Rom’s compliance with the terms of
this CIA; and (b) Hill-Rom’s compliance with the requirements of Federal health
care programs. The documentation described above shall be made available by
Hill-Rom to OIG or its duly authorized representative(s) at all reasonable times
for inspection, audit, or reproduction. Furthermore, for purposes of this
provision, OIG or its duly authorized representative(s) may interview any of
Hill-Rom’s employees, contractors, or agents who consent to be interviewed at
the individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
Hill-Rom shall assist OIG or its duly authorized representative(s) in contacting
and arranging interviews with such individuals upon OIG’s request. Hill-Rom’s
employees may elect to be interviewed with or without a representative of
Hill-Rom present.
 
 
24

--------------------------------------------------------------------------------

 
 
VIII.        DOCUMENT AND RECORD RETENTION
 
Hill-Rom shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for seven years (or longer if otherwise required by law) from the Effective
Date.
 
IX.           DISCLOSURES
 
Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Hill-Rom prior to any release by OIG of
information submitted by Hill-Rom pursuant to its obligations under this CIA and
identified upon submission by Hill-Rom as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Hill-Rom shall have the rights set forth at 45
C.F.R. § 5.65(d).
 
X.         BREACH AND DEFAULT PROVISIONS
 
Hill-Rom is expected to fully and timely comply with all of its CIA obligations.
 
A.   Stipulated Penalties for Failure to Comply with Certain Obligations
 
As a contractual remedy, Hill-Rom and OIG hereby agree that failure to comply
with certain obligations as set forth in this CIA may lead to the imposition of
the following monetary penalties (hereinafter referred to as “Stipulated
Penalties”) in accordance with the following provisions.
 
1.     A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Hill-Rom fails to
establish and implement any of the following obligations as described in Section
III:
 
a.    a Chief Compliance Officer;


b.    a Compliance Committee;


c.    the Board of Directors compliance obligations;


 
25

--------------------------------------------------------------------------------

 
 
d.     a written Code of Conduct;
 
e.      written Policies and Procedures;
 
f.      the training of Covered Persons, Relevant Covered Persons, and Board
Members;
 
g.    a Disclosure Program;
 
h.     Ineligible Persons screening and removal requirements;
 
i.     notification of Government investigations or legal proceedings; and
 
j.      reporting of Reportable Events.
 
2.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Hill-Rom fails to engage
and use an IRO, as required in Section III.D, Appendix A, and Appendix B.
 
3.     A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Hill-Rom fails to submit
the Implementation Report or any Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.
 
4.     A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Hill-Rom fails to submit
any Claims Review Report in accordance with the requirements of Section III.D
and Appendix B.
 
5.     A Stipulated Penalty of $1,500 for each day Hill-Rom fails to grant
access as required in Section VII. (This Stipulated Penalty shall begin to
accrue on the date Hill-Rom fails to grant access.)
 
6.     A Stipulated Penalty of $5,000 for each false certification submitted by
or on behalf of Hill-Rom as part of its Implementation Report, Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.
 
 
26

--------------------------------------------------------------------------------

 
 
7.     A Stipulated Penalty of $1,000 for each day Hill-Rom fails to comply
fully and adequately with any obligation of this CIA. OIG shall provide notice
to Hill-Rom stating the specific grounds for its determination that Hill-Rom has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps Hill-Rom shall take to comply with the CIA. (This Stipulated Penalty shall
begin to accrue 10 days after Hill-Rom receives this notice from OIG of the
failure to comply.) A Stipulated Penalty as described in this Subsection shall
not be demanded for any violation for which OIG has sought a Stipulated Penalty
under Subsections 1- 6 of this Section.
 
B.     Timely Written Requests for Extensions
 
Hill-Rom may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after Hill-Rom fails to meet the
revised deadline set by OIG. Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until three business days after Hill-Rom receives OIG’s written denial of
such request or the original due date, whichever is later. A “timely written
request” is defined as a request in writing received by OIG at least five
business days prior to the date by which any act is due to be performed or any
notification or report is due to be filed.
 
C.    Payment of Stipulated Penalties
 
1.     Demand Letter. Upon a finding that Hill-Rom has failed to comply with any
of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, OIG shall notify Hill-Rom of: (a)
Hill-Rom’s failure to comply; and (b) OIG’s exercise of its contractual right to
demand payment of the Stipulated Penalties. (This notification shall be referred
to as the “Demand Letter.”)
 
2.     Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Hill-Rom shall either: (a) cure the breach to OIG’s satisfaction and pay
the applicable Stipulated Penalties or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Hill-Rom elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Hill-Rom cures, to OIG’s satisfaction, the alleged
breach in dispute. Failure to respond to the Demand Letter in one of these two
manners within the allowed time period shall be considered a material breach of
this CIA and shall be grounds for exclusion under Section X.D.
 
 
27

--------------------------------------------------------------------------------

 
 
3.     Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.
 
4.     Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Hill-Rom has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.
 
D.   Exclusion for Material Breach of this CIA
 
1.    Definition of Material Breach. A material breach of this CIA means:
 
a.    a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
 
b.    a failure by Hill-Rom to report a Reportable Event, take corrective
action, and make the appropriate refunds, as required in Section III.I;
 
c.     a failure to respond to a Demand Letter concerning the payment of
Stipulated Penalties in accordance with Section X. C; or
 
d.     a failure to engage and use an IRO in accordance with Section III. D,
Appendix A, and Appendix B.
 
2.    Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Hill-Rom constitutes an independent basis for
Hill-Rom’s exclusion from participation in the Federal health care programs.
Upon a determination by OIG that Hill-Rom has materially breached this CIA and
that exclusion is the appropriate remedy, OIG shall notify Hill-Rom of: (a)
Hill-Rom’s material breach; and (b) OIG’s intent to exercise its contractual
right to impose exclusion. (This notification shall be referred to as the
“Notice of Material Breach and Intent to Exclude.”)
 
 
28

--------------------------------------------------------------------------------

 
 
3.     Opportunity to Cure. Hill-Rom shall have 30 days from the date of receipt
of the Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:
 
a.    
Hill-Rom is in compliance with the obligations of the CIA cited by OIG as being
the basis for the material breach;

 
b.    
the alleged material breach has been cured; or

 
c.    
the alleged material breach cannot be cured within the 30 day period, but that:
(i) Hill-Rom has begun to take action to cure the material breach; (ii) Hill-Rom
is pursuing such action with due diligence; and (iii) Hill-Rom has provided to
OIG a reasonable timetable for curing the material breach.

 
4.     Exclusion Letter. If, at the conclusion of the 30 day period, Hill-Rom
fails to satisfy the requirements of Section X.D.3, OIG may exclude Hill-Rom
from participation in the Federal health care programs. OIG shall notify
Hill-Rom in writing of its determination to exclude Hill-Rom. (This letter shall
be referred to as the “Exclusion Letter.”) Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Hill-Rom’s receipt of the Exclusion Letter. The exclusion
shall have national effect and shall also apply to all other Federal procurement
and nonprocurement programs. Reinstatement to program participation is not
automatic. After the end of the period of exclusion, Hill-Rom may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
 
E.    Dispute Resolution
 
 
29

--------------------------------------------------------------------------------

 
 
1.     Review Rights. Upon OIG’s delivery to Hill-Rom of its Demand Letter or of
its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, Hill-Rom shall be afforded
certain review rights comparable to the ones that are provided in 42 U.S.C. §
1320a-7(f) and 42 C.F.R. Part 1005 as if they applied to the Stipulated
Penalties or exclusion sought pursuant to this CIA. Specifically, OIG’s
determination to demand payment of Stipulated Penalties or to seek exclusion
shall be subject to review by an HHS ALJ and, in the event of an appeal, the HHS
Departmental Appeals Board (DAB), in a manner consistent with the provisions in
42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42 C.F.R. §
1005.2(c), the request for a hearing involving Stipulated Penalties shall be
made within 10 days after receipt of the Demand Letter and the request for a
hearing involving exclusion shall be made within 25 days after receipt of the
Exclusion Letter.
 
2.     Stipulated Penalties Review. Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether Hill-Rom was in full and timely compliance with the obligations of this
CIA for which OIG demands payment; and (b) the period of noncompliance. Hill-Rom
shall have the burden of proving its full and timely compliance and the steps
taken to cure the noncompliance, if any. OIG shall not have the right to appeal
to the DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ
agrees with OIG with regard to a finding of a breach of this CIA and orders
Hill-Rom to pay Stipulated Penalties, such Stipulated Penalties shall become due
and payable 20 days after the ALJ issues such a decision unless Hill-Rom
requests review of the ALJ decision by the DAB. If the ALJ decision is properly
appealed to the DAB and the DAB upholds the determination of OIG, the Stipulated
Penalties shall become due and payable 20 days after the DAB issues its
decision.
 
3.     Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:
 
a.    
whether Hill-Rom was in material breach of this CIA;

 
b.    
whether such breach was continuing on the date of the Exclusion Letter; and

 
c.    
whether the alleged material breach could not have been cured within the 30-day
period, but that: (i) Hill-Rom had begun to take action to cure the material
breach within that period; (ii) Hill-Rom has pursued and is pursuing such action
with due diligence; and (iii) Hill-Rom provided to OIG within that period a
reasonable timetable for curing the material breach and Hill-Rom has followed
the timetable.

 
30

--------------------------------------------------------------------------------

 


For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Hill-Rom, only after a
DAB decision in favor of OIG. Hill-Rom’s election of its contractual right to
appeal to the DAB shall not abrogate OIG’s authority to exclude Hill-Rom upon
the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Hill-Rom may request review of the ALJ decision by the DAB. If the DAB
finds in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall
take effect 20 days after the DAB decision. Hill-Rom shall waive its right to
any notice of such an exclusion if a decision upholding the exclusion is
rendered by the ALJ or DAB. If the DAB finds in favor of Hill-Rom, Hill-Rom
shall be reinstated effective on the date of the original exclusion.
 
4.     Finality of Decision. The review by an ALJ or DAB provided for above
shall not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.
 
XI.        EFFECTIVE AND BINDING AGREEMENT
 
Hill-Rom and OIG agree as follows:
 
A.   This CIA shall be binding on the successors, assigns, and transferees of
Hill-Rom.
 
B.    This CIA shall become final and binding on the date the final signature is
obtainedon the CIA.
 
C.     This CIA constitutes the complete agreement between the parties and may
notbe amended except by written consent of the parties to this CIA.
 
 
31

--------------------------------------------------------------------------------

 
 
D.   OIG may agree to a suspension of Hill-Rom’s obligations under this CIA
based on a certification by Hill-Rom that it is no longer providing health care
items or services that will be billed to any Federal health care program and
that it does not have any ownership or control interest, as defined in 42 U.S.C.
§1320a-3, in any entity that bills any Federal health care program. If Hill-Rom
is relieved of its CIA obligations, Hill-Rom will be required to notify OIG in
writing at least 30 days in advance if Hill-Rom plans to resume providing health
care items or services that are billed to any Federal health care program or to
obtain an ownership or control interest in any entity that bills any Federal
health care program. At such time, OIG shall evaluate whether the CIA will be
reactivated or modified.
 
E.     The undersigned Hill-Rom signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatory represents that he
is signing this CIA in his official capacity and that he is authorized to
execute this CIA.
 
F.     This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
ON BEHALF OF HILL-ROM
 
 
 

/s/ John J. Greisch    September 20, 2011   
JOHN J. GREISCH,
Chief Executive Officer Hill
Rom Holdings, Inc.
 
DATE
                          /s/ Susan R. Lichtenstein   September 20, 2011   
SUSAN R. LICHTENSTEIN  
DATE
 
Senior Vice President, Corporate Affairs &
Chief Legal Officer
Hill Rom Holdings, Inc.
     

 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL
OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES
 
 
 
 
 
 

/s/ Gregory E. Demske    September 23, 2011   
GREGORY E. DEMSKE
 
DATE
 
Assistant Inspector General for Legal Affairs
Office of Inspector General
U. S. Department of Health and Human Services
     

 
 

/s/ Tonya Keusseyan   September 22, 2011   
TONYA KEUSSEYAN
 
DATE
 
Senior Counsel
Office of Inspector General
U. S. Department of Health and Human Services
     

 
 
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
INDEPENDENT REVIEW ORGANIZATION
 
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.
 
A.       IRO Engagement
 
1.       Hill-Rom shall engage an IRO that possesses the qualifications set
forth in Paragraph B, below, to perform the responsibilities in Paragraph C,
below. The IRO shall conduct the review in a professionally independent and
objective fashion, as set forth in Paragraph D. Within 30 days after OIG
receives the information identified in Section V.A.8 of the CIA or any
additional information submitted by Hill-Rom in response to a request by OIG,
whichever is later, OIG will notify Hill-Rom if the IRO is unacceptable. Absent
notification from OIG that the IRO is unacceptable, Hill-Rom may continue to
engage the IRO.
 
2.       If Hill-Rom engages a new IRO during the term of the CIA, this IRO
shall also meet the requirements of this Appendix. If a new IRO is engaged,
Hill-Rom shall submit the information identified in Section V.A.8 of the CIA to
OIG within 30 days of engagement of the IRO. Within 30 days after OIG receives
this information or any additional information submitted by Hill-Rom at the
request of OIG, whichever is later, OIG will notify Hill-Rom if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable,
Hill-Rom may continue to engage the IRO.
 
B.       IRO Qualifications 
 
The IRO shall:
 
1.       assign individuals to conduct the Claims Review who have expertise in
the billing, coding, reporting, and other requirements of Group 2 and Group 3
pressure reducing support surfaces and in the general requirements of the
Federal health care program(s) from which Hill-Rom seeks reimbursement;
 
2.       assign individuals to design and select the Claims Review sample who
are knowledgeable about the appropriate statistical sampling techniques;
 
3.       assign individuals to conduct the coding review portions of the Claims
Review who have a nationally recognized coding certification and who have
maintained this certification (e.g., completed applicable continuing education
requirements); and
 
 
A-1

--------------------------------------------------------------------------------

 
 
4.       have sufficient staff and resources to conduct the reviews required by
the CIA on a timely basis.
 
C.       IRO Responsibilities
 
The IRO shall:
 
1.       perform each Claims Review in accordance with the specific requirements
of the CIA;
 
2.       follow all applicable Federal health care program, rules and
reimbursement guidelines in making assessments in the Claims Review;
 
3.       if in doubt of the application of a particular Federal health care
program policy or regulation, request clarification from the appropriate
authority (e.g., Medicare Durable Medical Equipment Regional Carriers or Durable
Medical Equipment Medicare Administrative Contractor);
 
4.       respond to all OIG inquires in a prompt, objective, and factual manner;
and
 
5.       prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.
 
D.       IRO Independence and Objectivity
 
The IRO must perform the Claims Review in a professionally independent and
objective fashion, as appropriate to the nature of the engagement, taking into
account any other business relationships or engagements that may exist between
the IRO and Hill-Rom.
 
E.        IRO Removal/Termination
  
1.       Hill-Rom and IRO. If Hill-Rom terminates its IRO or if the IRO
withdraws from the engagement during the term of the CIA, Hill-Rom must submit a
notice explaining its reasons for termination or the reason for withdrawal to
OIG no later than 30 days after termination or withdrawal. Hill-Rom must engage
a new IRO in accordance with Paragraph A of this Appendix and within 60 days of
termination or withdrawal of the prior IRO or at least 60 days prior to the end
of the current Reporting Period, whichever is earlier.
 
 
A-2

--------------------------------------------------------------------------------

 
 
2.       OIG Removal of IRO. In the event OIG has reason to believe the IRO does
not possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Hill-Rom to engage a new IRO in accordance with Paragraph A of this
Appendix. Hill-Rom must engage a new IRO within 60 days of termination of the
prior IRO or at least 60 days prior to the end of the current Reporting Period,
whichever is earlier.
 
Prior to requiring Hill-Rom to engage a new IRO, OIG shall notify Hill-Rom of
its intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Hill-Rom may present
additional information regarding the IRO’s qualifications, independence or
performance of its responsibilities. OIG will attempt in good faith to resolve
any differences regarding the IRO with Hill-Rom prior to requiring Hill-Rom to
terminate the IRO. However, the final determination as to whether or not to
require Hill-Rom to engage a new IRO shall be made at the sole discretion of
OIG.
 
 
A-3

--------------------------------------------------------------------------------

 
 
APPENDIX B
 
CLAIMS REVIEW
 
A.       Claims Review. The IRO shall perform the Claims Review annually to
cover each of the five Reporting Periods. The IRO shall perform all components
of each Claims Review. If the Error Rates in the Discovery Sample, as described
below, are less than 5% for the first three Reporting Periods, Hill-Rom may
request, in writing, that the Claims Review be removed from the scope of
Hill-Rom’s obligations under the CIA, or conducted by Hill-Rom in an internal
review, for the fourth and fifth Reporting Periods. Any such modification shall
be granted solely at OIG’s discretion.
 
1.       Definitions. For the purposes of the Claims Review, the following
definitions shall be used:
 

 
a.
Overpayment: The amount of money Hill-Rom has received in excess of the amount
due and payable under the Medicare program requirements.
       
b.
Paid Claim: A claim submitted by Hill-Rom and for which Hill-Rom has received
reimbursement from the Medicare program.
       
c.
Population: The Population shall be defined as all Paid Claims for Group 2 and
Group 3 pressure reducing support surfaces during the 12-month period covered by
the Claims Review.
       
d.
Error Rate: The Error Rate shall be the percentage of net Overpayments
identified in the sample. The net Overpayments shall be calculated by
subtracting all underpayments and amounts previously repaid during the reporting
period identified in the sample from all gross Overpayments identified in the
sample. (Note: Any potential cost settlements or other supplemental payments
should not be included in the net Overpayment calculation. Rather, only
underpayments and repayments identified as part of the Discovery Sample shall be
included as part of the net Overpayment calculation.)
         
The Error Rate is calculated by dividing the net Overpayment identified in the
sample by the total dollar amount associated with the Paid Claims in the sample.

 
 
B-1

--------------------------------------------------------------------------------

 
 
2.       Discovery Sample. The IRO shall randomly select and review a sample of
a minimum of 50 Paid Claims, consisting of a minimum of 25 Group 2 claims and a
minimum of 25 Group 3 claims. (Discovery Sample). The Paid Claims shall be
reviewed based on the supporting documentation available at Hill-Rom’s office or
under Hill-Rom’s control or, to the extent allowed by applicable Medicare
coverage and documentation requirements, to which Hill-Rom has access and
applicable billing and coding regulations and guidance to determine whether the
claim was correctly coded, submitted, and reimbursed.
 
If the Error Rate (as defined above) for the Discovery Sample is less than 5%,
no additional sampling is required, nor is the Systems Review required. (Note:
The guidelines listed above do not imply that this is an acceptable error rate.
Accordingly, Hill-Rom should, as appropriate, further analyze any errors
identified in the Discovery Sample. Hill-Rom recognizes that OIG or other HHS
component, in its discretion and as authorized by statute, regulation, or other
appropriate authority may also analyze or review Paid Claims included, or errors
identified, in the Discovery Sample or any other segment of the universe.)
 
3.       Full Sample. If the Discovery Sample indicates that the Error Rate is
5% or greater, the IRO shall select an additional sample of Paid Claims (Full
Sample) using commonly accepted sampling methods. The Full Sample shall be
designed to: (1) estimate the actual net Overpayment in the population with a
90% confidence level and with a maximum relative precision of 25% of the point
estimate; and (2) conform with the Centers for Medicare and Medicaid Services’
statistical sampling for overpayment estimation guidelines. The Paid Claims
selected for the Full Sample shall be reviewed based on supporting documentation
available at Hill-Rom or under Hill-Rom’s control or, to the extent allowed by
applicable Medicare coverage and documentation requirements, to which Hill-Rom
has access and applicable billing and coding regulations and guidance to
determine whether the claim was correctly coded, submitted, and reimbursed. For
purposes of calculating the size of the Full Sample, the Discovery Sample may
serve as the probe sample, if statistically appropriate. Additionally, the IRO
may use the Paid Claims sampled as part of the Discovery Sample, and the
corresponding findings for those Paid Claims, as part of its Full Sample, if:
(1) statistically appropriate and (2) the IRO selects the Full Sample Paid
Claims using the seed number(s) generated by the Discovery Sample. OIG, in its
sole discretion, may refer the findings of the Full Sample (and any related
workpapers) received from Hill-Rom to the appropriate Federal health care
program payor, including the Medicare contractor (e.g., DMERC or DME MAC), for
appropriate follow-up by that payor.
 
 
B-2

--------------------------------------------------------------------------------

 
 
4.        Systems Review. If Hill-Rom’s Discovery Sample identifies an Error
Rate of 5% or greater, Hill-Rom’s IRO shall also conduct a Systems Review. The
Systems Review shall consist of the following:
 

 
a.
a review of Hill-Rom’s billing and coding systems and processes relating to
claims for reimbursement for Group 2 and Group 3 support surfaces submitted to
the Medicare program (including, but not limited to, the operation of the
billing system, the process by which claims are coded, safeguards to ensure
proper coding, claims submission and billing; and procedures to identify and
correct inaccurate coding and billing);
       
b.
for each claim in the Discovery Sample and Full Sample that resulted in an
Overpayment, the IRO shall review the system(s) and process(es) that generated
the claim and identify any problems or weaknesses that may have resulted in the
identified Overpayments. The IRO shall provide its observations and
recommendations on suggested improvements to the system(s) and the process(es)
that generated the claim.

 
5.        Other Requirements
 

 
a.
Supplemental Materials. The IRO shall request all documentation and materials
required for its review of the Paid Claims selected as part of the Discovery
Sample or Full Sample (if applicable), and Hill-Rom shall furnish such
documentation and materials to the IRO prior to the IRO initiating its review of
the Discovery Sample or Full Sample (if applicable). If the IRO accepts any
supplemental documentation or materials from Hill-Rom after the IRO has
completed its initial review of the Discovery Sample or Full Sample (if
applicable) (Supplemental Materials), the IRO shall identify in the Claims
Review Report the Supplemental Materials, the date the Supplemental Materials
were accepted, and the relative weight the IRO gave to the Supplemental
Materials in its review. In addition, the IRO shall include a narrative in the
Claims Review Report describing the process by which the Supplemental Materials
were accepted and the IRO’s reasons for accepting the Supplemental Materials.
       
b.
Paid Claims without Supporting Documentation. Any Paid Claim for which Hill-Rom
cannot produce documentation sufficient to support the Paid Claim shall be
considered an error and the total reimbursement received by Hill-Rom for such
Paid Claim shall be deemed an Overpayment.


 
 
B-3

--------------------------------------------------------------------------------

 
 

   
Replacement sampling for Paid Claims with missing documentation is not
permitted.
       
c.
Use of First Samples Drawn. For the purposes of all samples (Discovery Sample(s)
and Full Sample(s)) discussed in this Appendix, the Paid Claims selected in each
first sample shall be used (i.e., it is not permissible to generate more than
one list of random samples and then select one for use with the Discovery Sample
or Full Sample).

 
6.        Repayment of Identified Overpayments. Hill-Rom shall repay within 30
days any Overpayment(s) identified in the Discovery Sample or the Full Sample
(if applicable), regardless of the Error Rate, to the appropriate payor and in
accordance with payor refund policies. Hill-Rom shall make available to OIG all
documentation that reflects the refund of the Overpayment(s) to the payor.
 
B.        Claims Review Report. The IRO shall prepare a Claims Review Report as
described in this Appendix for each Claims Review performed. The following
information shall be included in the Claims Review Report for each Discovery
Sample and Full Sample (if applicable).
 
1.       Claims Review Methodology
 

 
a.
Claims Review Population. A description of the Population subject to the Claims
Review.
       
b.
Claims Review Objective. A clear statement of the objective intended to be
achieved by the Claims Review.
       
c.
Source of Data. A description of the specific documentation relied upon by the
IRO when performing the Claims Review (e.g., medical records, physician orders,
certificates of medical necessity, requisition forms, local medical review
policies (including title and policy number), CMS program memoranda (including
title and issuance number), Medicare carrier or intermediary manual or bulletins
(including issue and date), other policies, regulations, or directives).
       
d.
Review Protocol. A narrative description of how the Claims Review was conducted
and what was evaluated.
       
e.
Supplemental Materials. A description of any Supplemental Materials as required
by A.5.a., above.



 
B-4

--------------------------------------------------------------------------------

 
 

   

 
2.     Statistical Sampling Documentation
 

 
a.
A copy of the printout of the random numbers generated by the “Random Numbers”
function of the statistical sampling software used by the IRO.
       
b.
A copy of the statistical software printout(s) estimating how many Paid Claims
are to be included in the Full Sample, if applicable.
       
c.
A description or identification of the statistical sampling software package
used to select the sample and determine the Full Sample size, if applicable.

 
3.     Claims Review Findings
 

 
a.
Narrative Results
           
i.
A description of Hill-Rom’s billing and coding system(s), including the
identification, by position description, of the personnel involved in coding and
billing.
           
ii.
A narrative explanation of the IRO’s findings and supporting rationale
(including reasons for errors, patterns noted, etc.) regarding the Claims
Review, including the results of the Discovery Sample, and the results of the
Full Sample (if any).
         
b.
Quantitative Results
           
i.
Total number and percentage of instances in which the IRO determined that the
Paid Claims submitted by Hill-Rom (Claim Submitted) differed from what should
have been the correct claim (Correct Claim), regardless of the effect on the
payment.
           
ii.
Total number and percentage of instances in which the Claim Submitted differed
from the Correct Claim and in which such difference resulted in an Overpayment
to Hill- Rom.

 
B-5

--------------------------------------------------------------------------------

 
 

   
iii. Total dollar amount of all Overpayments in the sample.
         
iv. Total dollar amount of Paid Claims included in the sample and the net
Overpayment associated with the sample.
         
v. Error Rate in the sample.
         
vi. A spreadsheet of the Claims Review results that includes the following
information for each Paid Claim: Federal health care program billed, beneficiary
health insurance claim number, date of service, code submitted (e.g., DRG, CPT
code, etc.), code reimbursed, allowed amount reimbursed by payor, correct code
(as determined by the IRO), correct allowed amount (as determined by the IRO),
dollar difference between allowed amount reimbursed by payor and the correct
allowed amount.
       
c.
Recommendations. The IRO’s report shall include any recommendations for
improvements to Hill-Rom’s billing and coding system based on the findings of
the Claims Review

 
4.     Systems Review Findings. The IRO shall prepare a Systems Review Report
based on the Systems Review performed (if applicable) that shall include the
IRO’s observations, findings, and recommendations regarding:
 

 
a.
the strengths and weaknesses in Hill-Rom’s billing systems and processes;
       
b.
the strengths and weaknesses in Hill-Rom’s coding systems and processes; and
       
c.
possible improvements to Hill-Rom’s billing and coding systems and processes to
address the specific problems or weaknesses that resulted in the identified
Overpayments.

 
5.     Credentials. The names and credentials of the individuals who: (1)
designed the statistical sampling procedures and the review methodology utilized
for the Claims Review and (2) performed the Claims Review.
 
 
B-6 

--------------------------------------------------------------------------------